Exhibit 10.205



CITIGROUP GLOBAL MARKETS INC.
390 GREENWICH STREET
NEW YORK, NEW YORK 10013


ROYAL BANK OF CANADA
200 VESEY STREET
NEW YORK, NEW YORK 10281
GOLDMAN SACHS BANK USA
200 WEST ST.
NEW YORK, NY 10282
 
 
 
BARCLAYS
745 SEVENTH AVENUE
NEW YORK, NEW YORK 10019
SUMITOMO MITSUI BANKING CORPORATION
277 PARK AVENUE
NEW YORK, NY 10172
FIFTH THIRD BANK
38 FOUNTAIN SQUARE PLAZA
CINCINNATI, OH 45263
 
 
 
CREDIT SUISSE SECURITIES (USA) LLC
ELEVEN MADISON AVENUE
NEW YORK, NY 10010
CREDIT SUISSE AG
ELEVEN MADISON AVENUE
NEW YORK, NY 10010
TD SECURITIES (USA) LLC
31 WEST 52ND STREET
NEW YORK, NY 10019
 
 
 
TORONTO DOMINION (TEXAS) LLC
31 WEST 52ND STREET
NEW YORK, NY 10019


WELLS FARGO SECURITIES, LLC
550 S. TRYON STREET
CHARLOTTE, NC 28202
WELLS FARGO BANK, NATIONAL ASSOCIATION
550 S. TRYON STREET
CHARLOTTE, NC 28202





October 30, 2014


Endo Limited
33 Fitzwilliam Square
Dublin 2 Ireland
Attention: Suketu P. Upadhyay,
Executive Vice President and
Chief Financial Officer


Project Avalon
Amended and Restated Commitment Letter
Ladies and Gentlemen:
This Amended and Restated Commitment Letter (this Amended and Restated
Commitment Letter, together with Exhibits A, B and C attached hereto, this
“Commitment Letter”) amends, restates and supersedes that certain Commitment
Letter, dated as of October 8, 2014 (the “Original Commitment Letter”), between
Endo Limited, a private limited company incorporated under the laws of Ireland
and a wholly-owned direct subsidiary of the Parent (as defined in Exhibit B
attached hereto) (the “Company” or “you”) and Citi (as defined below). You have
advised Citi, Royal Bank of Canada (“RBC”), Goldman Sachs Bank USA (“GS”),
Barclays Bank PLC (“Barclays”), Sumitomo Mitsui Banking Corporation (“SMBC”),
Fifth Third Bank (“Fifth Third”), Credit Suisse Securities (USA) LLC (“CS
Securities”) and Credit Suisse AG (acting through such of its branches or
affiliates as it deems appropriate, “CS”, and, together with CS Securities and
their respective affiliates, “Credit Suisse”), TD Securities (USA) LLC and
Toronto Dominion (Texas)






--------------------------------------------------------------------------------

Exhibit 10.205

LLC (together, “TD”) and Wells Fargo Securities, LLC (“WFS”) and Wells Fargo
Bank, National Association (“WFB”, and, together with WFS, “Wells”) (Citi, RBC,
GS, Barclays, SMBC, Fifth Third, CS, TD and WFB, each an “Initial Lender” and,
collectively, the “Initial Lenders”, and the Initial Lenders together with the
Lead Arrangers (as defined below) and the Co-Managers (as defined below), each
an “Agent” and, collectively, the “Agents”, “we”, or “us”) that you intend to
consummate the Transaction (such term and each other capitalized term used but
not defined herein having the meaning assigned to such term in the Transaction
Description attached hereto as Exhibit A or in the Term Sheet referred to
below).
For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein.
1.     Commitments.
In connection with the foregoing, each of the Initial Lenders is pleased to
advise you of its commitment to provide and hereby commits to provide the
relevant percentage of the principal amount of the Incremental Term Loan B
Credit Facility (as defined in Exhibit A hereto) set forth next to its name in
the table below (collectively, the “Commitments”) on a several, and not joint
basis:
Initial Lender
Commitment Percentage
Citi
22.5%
RBC
22.5%
GS
10.0%
Barclays
7.5%
SMBC
7.5%
Fifth Third
7.5%
CS
7.5%
TD
7.5%
WFB
7.5%
Total
100%



in each case, upon the terms set forth in this letter and in the Summary of
Principal Terms attached hereto as Exhibit B (the “Term Sheet”), and subject
only to the conditions set forth in Section 5 of this letter and in the
Conditions Precedent attached hereto as Exhibit C.
2.     Titles and Roles.
You hereby appoint (i) Citi to act, and Citi hereby agrees to act, as
syndication agent and (ii) each of Citi, RBC and GS (each, in such capacity, a
“Lead Arranger” and, together, the “Lead Arrangers”) to act, and each of the
Lead Arrangers hereby agrees to act, as a joint lead arranger and joint
book-running manager for the Incremental Term Loan B Credit Facility, and (iii)
each of Barclays, SMBC, Fifth Third, CS Securities, TD and WFS (each, in such
capacity, a “Co-Manager”



-2-





--------------------------------------------------------------------------------

Exhibit 10.205

and, together, the “Co-Managers”) to act, and the Co-Managers agree to act, as
Co-Managers for the Incremental Term Loan B Credit Facility, in each case, on an
exclusive basis in connection with the proposed arrangement and subsequent
syndication (as applicable) of the Incremental Term Loan B Credit Facility.
Citi, the Lead Arrangers and the Co-Managers will perform the duties and
exercise the authority customarily performed and exercised by it in the
foregoing roles.
You agree that no other agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below or
established as of the date hereof under or with respect to the Existing Credit
Agreement (as defined in Exhibit B)) will be paid in connection with obtaining
the Incremental Term Loan B Credit Facility unless you and we shall so agree.
The parties hereto agree that (i) Citi will have “left lead” placement in any
and all marketing materials or other documentation used in connection with the
Incremental Term Loan B Credit Facility (and equivalent ranking for league table
purposes), (ii) Citi shall hold the leading roles and responsibilities
conventionally associated with such “left” placement with respect to the
Incremental Term Loan B Credit Facility and (iii) each Lead Arranger shall be
entitled to receive league table credit for its role as “lead arranger” and
“book-running manager” for the Incremental Term Loan B Credit Facility.
3.     Syndication.
We reserve the right, prior to and/or after the execution of definitive
documentation for the Incremental Term Loan B Credit Facility (the “Credit
Documentation”), in consultation with you, subject to the terms of Section 10
hereof, to syndicate all or a portion of our commitments with respect to the
Incremental Term Loan B Credit Facility to a group of banks, financial
institutions and other lenders (together with the Initial Lenders, the
“Lenders”) identified by us in consultation with you pursuant to a syndication
to be managed by the Lead Arrangers in consultation with you; provided that,
notwithstanding the Lead Arrangers’ right to syndicate the Incremental Term Loan
B Credit Facility and receive commitments with respect thereto, the final
determination of the Lenders, any roles awarded and allocations will be subject
to your consent. Notwithstanding the foregoing, the Agents will not syndicate or
otherwise assign any portion of a commitment hereunder or under the Incremental
Term Loan B Credit Facility, or participate any portion of a commitment
hereunder in respect of the Incremental Term Loan B Credit Facility, to those
persons that are (i) competitors of you or your subsidiaries or the Acquired
Business or its subsidiaries, identified in writing by you to the Lead Arrangers
from time to time (it being understood that notwithstanding anything herein to
the contrary, in no event shall a supplement apply retroactively to disqualify
any parties that have previously acquired an assignment or participation
interest hereunder or under the Incremental Term Loan B Credit Facility that is
otherwise permitted hereunder, but upon the effectiveness of such designation,
any such party may not acquire any additional commitments, loans or
participations), (ii) such other persons identified in writing by you to the
Lead Arrangers on or prior to October 8, 2014, or (iii) affiliates (other than,
with respect to clause (i) only, any affiliate of a competitor that is a bona
fide debt fund or other investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course) of any persons identified
pursuant to clauses (i) or (ii) clearly identifiable by name (collectively, (i)
through (iii), the “Disqualified Institutions”). All



-3-





--------------------------------------------------------------------------------

Exhibit 10.205

aspects of the primary syndication of the Incremental Term Loan B Credit
Facility, including, without limitation, timing, potential syndicate members to
be approached, titles, allocations and division of fees, shall be determined by
(and coordinated exclusively through) the Lead Arrangers (in each case in
consultation with you). 


We intend to commence our syndication efforts with respect to the Incremental
Term Loan B Credit Facility promptly upon your execution and delivery to us of
this Commitment Letter, and, until the earlier to occur of (i) a Successful
Syndication (as defined in the Fee Letter) and (ii) 60 days after the Closing
Date (such period, the “Syndication Period”), you agree to use your commercially
reasonable efforts to assist the Lead Arrangers in completing a syndication that
is reasonably satisfactory to the Lead Arrangers. Such assistance shall include,
during the Syndication Period, (i) your using commercially reasonable efforts to
ensure that the Lead Arrangers’ syndication and marketing efforts benefit
materially from your existing lending and investment banking relationships,
(ii) direct contact between appropriate members of your senior management,
representatives and advisors (and your using commercially reasonable efforts to
cause direct contact between appropriate members of the Target’s senior
management, representatives and advisors), on the one hand, and the proposed
Lenders and rating agencies identified by the Lead Arrangers, on the other hand,
at times and places reasonably requested by the Lead Arrangers, (iii) assistance
by you (and your using commercially reasonable efforts to cause the assistance
by the Target) in the preparation of a Confidential Information Memorandum for
the Incremental Term Loan B Credit Facility and other customary marketing
materials to be used in connection with the syndication by providing information
and other customary materials reasonably requested by the Lead Arrangers in
connection therewith for delivery to potential syndicate members and
participants, including, without limitation, a financial model regarding the
future performance of the Parent, the Company, the Target and your and its
respective subsidiaries, which shall be Private Lender Information (as defined
below), (iv) the hosting, with the Lead Arrangers, of one or more meetings or
conference calls with prospective Lenders at reasonable times and locations to
be mutually agreed and (v) your using commercially reasonable efforts to obtain,
prior to the launch of the syndication of the Incremental Term Loan B Credit
Facility, public ratings (but no specific ratings) for the Incremental Term Loan
B Credit Facility from each of Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”) and a public corporate credit rating
(but no specific rating) of the Lux Borrower from S&P and a public corporate
family rating (but no specific rating) of the Lux Borrower from Moody’s. Prior
to the earlier of (x) 60 days after the Closing Date and (y) the later of (i)
the Successful Syndication of the Incremental Term Loan B Credit Facility and
(ii) the Closing Date, you agree that there will not be any announcement,
issuance, offering, placement or arrangement of any competing debt securities or
commercial bank or other credit facilities (including refinancings and renewals
of debt but excluding the Incremental Term Loan B Credit Facility, any Senior
Notes (as defined in Exhibit A) issued in lieu of a portion of the Incremental
Term Loan B Credit Facility on a dollar-for-dollar basis, any receivables
financings, any acquisition-related indebtedness (including indebtedness related
to the acquisition of products or product lines or the licensing of products) in
an aggregate amount not to exceed $500 million, any indebtedness related to
liability associated with mesh products, any ordinary course letter of credit
facilities, local facilities, capital leases, financial leases, hedging and cash
management and purchase money and equipment financings, any amendment,
extension, replacement, refinancing or renewal of, or increase in commitments
under, the Existing Credit Agreement or the Company’s existing senior



-4-





--------------------------------------------------------------------------------

Exhibit 10.205

notes and any debt incurred in the ordinary course of business to the extent
permitted by the Acquisition Agreement or the Credit Documentation) by or on
behalf of the Company or any of its subsidiaries or affiliates, in each case
that could reasonably be expected to materially and adversely affect the
syndication of the Incremental Term Loan B Credit Facility without the prior
written consent of the Lead Arrangers (not to be unreasonably withheld,
conditioned or delayed). For the avoidance of doubt, you will not be required to
provide any information to the extent that the provision thereof would waive any
attorney-client privilege or violate any law, rule or regulation, or any
obligation of confidentiality binding you, the Company or any of your or its
respective affiliates; provided that you shall use commercially reasonable
efforts to obtain the relevant consents under such obligations of
confidentiality to allow for the provision of such information to the extent
reasonably requested by the Lead Arrangers. Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter and without
limiting your obligations to assist with syndication efforts as set forth
herein, (i) none of the foregoing shall constitute a condition to the
commitments hereunder or the funding of the Incremental Term Loan B Credit
Facility on the Closing Date and (ii) neither the commencement nor the
completion of the syndication of the Incremental Term Loan B Credit Facility
shall constitute a condition to the commitments hereunder or the funding of the
Incremental Term Loan B Credit Facility on the Closing Date.


You hereby acknowledge that, subject to the confidentiality obligations
contained herein, (i) the Agents will make available Information (as defined
below) and estimates, forecasts, projections and other forward-looking financial
information regarding the future performance of the Parent, the Company, the
Target and your and its respective subsidiaries (collectively, the
“Projections”), and the documentation relating to the Incremental Term Loan B
Credit Facility referred to in the paragraph below, to the proposed syndicate of
Lenders by transmitting such Information, Projections and documentation through
Intralinks, SyndTrak Online, the internet, email or similar electronic
transmission systems on a confidential basis in accordance with the Lead
Arrangers’ standard syndication practices and (ii) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent, the Company, the Target and
their respective subsidiaries or securities). You agree, at the request of the
Lead Arrangers and subject to the requirements of applicable law, to assist in
the preparation of a version of the Confidential Information Memorandum and
other marketing materials and presentations to be used in connection with the
syndication of the Incremental Term Loan B Credit Facility, consisting
exclusively of information and documentation that is either (a) publicly
available or (b) not material with respect to the Parent, the Company, the
Target or their respective subsidiaries or any of their respective securities
for purposes of foreign, United States Federal and state securities laws (all
such information and documentation being “Public Lender Information” and with
any information and documentation that is not Public Lender Information being
referred to herein as “Private Lender Information”).
It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any material non-public information and exculpate us
with respect to any liability related to the use of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof



-5-





--------------------------------------------------------------------------------

Exhibit 10.205

and exculpate you and the Acquired Business with respect to any liability
related to the misuse of the contents of such Confidential Information
Memorandum or any related offering and marketing materials by the recipients
thereof. You agree that such Confidential Information Memorandum or related
offering and marketing materials to be disseminated by the Lead Arrangers to any
prospective Lender in connection with the Incremental Term Loan B Credit
Facility will be identified by you as either (A) containing Private Lender
Information or (B) containing solely Public Lender Information. You agree that,
after you have been given a reasonable opportunity to review such documents, the
following documents will contain solely Public Lender Information (unless you
notify us that any such document contains Private Lender Information): (x)
drafts and final versions of the Credit Documentation; (y) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocation, if any, and funding and closing
memoranda), in each case to the extent approved by you prior to distribution;
and (z) notification of changes in the terms of the Incremental Term Loan B
Credit Facility.
4.     Information.
You represent, warrant and covenant (with respect to Information relating to the
Acquired Business, to the best of your knowledge) that (a) no written
information which has been or is hereafter furnished to the Agents and the
Lenders by you or on your behalf in connection with the transactions
contemplated hereby (other than the Projections, estimates, other
forward-looking information and information of a general economic or general
industry nature) (such information being referred to herein collectively as the
“Information”) contained (or, in the case of Information furnished after the
date hereof, will contain when furnished), as of the time it was (or hereafter
is) furnished, any untrue statement of a material fact or omitted (or will omit)
as of such time to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were (or hereafter are)
made, not misleading (when taken as a whole and after giving effect to all
supplements and updates thereto) and (b) the Projections, estimates and other
forward-looking information that have been or will be made available to the
Agents and the Lenders by you or any of your representatives have been or will
be prepared in good faith based upon assumptions that you believe to be
reasonable at the time made and at the time such Projections, estimates and
other forward-looking information are made available to the Agents, it being
recognized by the Agents that such Projections are not to be viewed as facts and
that actual results during the period or periods covered by any such Projections
may differ significantly from the projected results, and that no assurance can
be given that the projected results will be realized. You agree that if at any
time prior to the earlier of (x) 60 days after the Closing Date and (y) the
later of (i) the Successful Syndication of the Incremental Term Loan B Credit
Facility and (ii) the Closing Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect (to
the best of your knowledge as to Information relating to the Acquired Business)
in any material respect if the Information and Projections were being furnished,
and such representations and warranties were being made, at such time, then you
will promptly advise the Agents and supplement (or use commercially reasonable
efforts to supplement, in the case of Information relating to the Acquired
Business) the Information and the Projections so that such representations and
warranties will be (to the best of your knowledge as to Information relating to
the Acquired Business) correct in all material respects under those
circumstances (provided that no update of the Projections will be required



-6-





--------------------------------------------------------------------------------

Exhibit 10.205

under this paragraph after the Closing Date). The accuracy of the foregoing
representations and warranties, in and of itself, shall not be a condition to
our obligations hereunder or the funding of the Incremental Term Loan B Credit
Facility on the Closing Date. You understand that, in arranging and syndicating
the Incremental Term Loan B Credit Facility, we will be entitled to use and rely
on the Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or the Projections.
5.     Conditions Precedent.
Each Initial Lender’s commitment hereunder, and the agreement of each Agent to
perform the services described herein, are subject solely to (a)(i) except as
disclosed in the applicable section or subsection of the Auxilium Disclosure
Letter (as defined in the Acquisition Agreement) (it being agreed that
disclosure of any item in any section or subsection of the Auxilium Disclosure
Letter shall be deemed disclosure with respect to any other section or
subsection of the Auxilium Disclosure Letter only to the extent the relevance of
such item to such other section or subsection is reasonably apparent on its
face) or the Auxilium Public Disclosure Record (as defined in the Acquisition
Agreement) (other than any disclosure contained under the captions “Risk
Factors” or “Forward Looking Statements” or similar captions and any other
disclosure contained therein that is predictive, cautionary or forward-looking
in nature), no Target Material Adverse Effect (as defined below) having occurred
between January 1, 2014 and October 8, 2014 and (ii) no Target Material Adverse
Effect having occurred since October 8, 2014 and (b) the conditions set forth in
Exhibit C attached hereto (clauses (a) and (b), collectively, the “Funding
Conditions”); it being understood that there are no conditions (implied or
otherwise) to the commitments hereunder (including compliance with the terms of
the Commitment Letter, the Fee Letter and the Credit Documentation) other than
the Funding Conditions (and upon satisfaction or waiver of the Funding
Conditions, the initial funding under the Incremental Term Loan B Credit
Facility shall occur).


For purposes hereof, “Target Material Adverse Effect” means (with capitalized
terms used in this definition and not otherwise defined in this Commitment
Letter having the meanings assigned thereto in the Acquisition Agreement), in
connection with Auxilium, any result, fact, change, effect, event, circumstance,
occurrence or development that, individually or in the aggregate with all other
adverse results, facts, changes, effects, events, circumstances, occurrences or
developments, has or would reasonably be expected to have, a material and
adverse effect on (i) the business, operations, results of operations or
condition (financial or otherwise) of Auxilium and its Subsidiaries, taken as a
whole or (ii) the ability of Auxilium or its Subsidiaries to perform its
covenants or obligations under the Acquisition Agreement or to consummate the
transactions contemplated by the Acquisition Agreement; provided, however, that,
subject to the immediately succeeding proviso, any result, fact, change, effect,
event, circumstance, occurrence or development shall not be deemed to
constitute, and shall not be taken into account in determining whether there has
been, a Target Material Adverse Effect to the extent that such result, fact,
change, effect, event, circumstance, occurrence or development arises out of or
results from:


(a)
changes, developments or conditions in or relating to general international,
political, economic or financial or capital market conditions or political,
economic or financial or




-7-





--------------------------------------------------------------------------------

Exhibit 10.205

capital market conditions in any jurisdiction in which Auxilium or any of its
Subsidiaries operates or carries on business;
(b)
changes, developments or conditions resulting from any act of sabotage or
terrorism or any outbreak of hostilities or declared or undeclared war, or any
escalation or worsening of such acts of sabotage, terrorism, hostilities or war;

(c)
any natural disaster;

(d)
changes or developments in or relating to currency exchange or interest rates;

(e)
changes or developments affecting the pharmaceutical industry in general;

(f)
any adoption, implementation, promulgation, repeal, modification,
reinterpretation, proposal or other change after the date of the Acquisition
Agreement in applicable United States or foreign, federal, state or local Law
(other than Orders against Auxilium or a Subsidiary thereof) or U.S. GAAP or
interpretations thereof, including (x) the rules, regulations and administrative
policies of the FDA or interpretations thereof and (y) any health reform
statutes, rules or regulations or interpretations thereof;

(g)
except for purposes of Sections 3.1(c), 3.1(d), 3.2(c) and 3.2(d) of the
Acquisition Agreement, changes resulting from compliance with the terms and
conditions of the Acquisition Agreement or from the announcement or pendency of
the transactions contemplated by the Acquisition Agreement;

(h)
any actions taken (or omitted to be taken) by Auxilium upon the express written
request of any Endo Party that is reasonably acceptable to Citi;

(i)
(A) any changes in the share price or trading volume of Auxilium Shares or the
credit rating or in any analyst’s recommendation with respect to Auxilium or (B)
any failure of Auxilium to meet projections, guidance, milestones, forecasts or
published financial or operating predictions or measures (it being agreed that
the facts and circumstances giving rise to any of the foregoing events or
failures, unless expressly excluded by another clause of this definition, may
constitute and/or may be taken into account in determining whether a Material
Adverse Effect has occurred or is reasonably likely to occur);

(j)
any litigation arising from or relating to the Merger or the other transactions
contemplated by the Acquisition Agreement; or

(k)
to the extent described on Section 1.1(b) of the Auxilium Disclosure Letter;

provided, however, that the effect of the changes or developments described in
clauses (a) through (f) above shall not be excluded to the extent that any of
the changes or developments referred to therein disproportionately adversely
affect Auxilium and its Subsidiaries, taken as a whole, in comparison to other
Persons who operate in the same industry as Auxilium and its Subsidiaries.



-8-





--------------------------------------------------------------------------------

Exhibit 10.205

Notwithstanding anything set forth in this Commitment Letter, the Term Sheet,
the Fee Letter (as defined below) or the Credit Documentation, or any other
letter agreement or other undertaking concerning the financing of the
Acquisition to the contrary, (i) the only representations and warranties the
accuracy of which shall be a condition to availability of the Incremental Term
Loan B Credit Facility on the Closing Date shall be (x) such of the
representations and warranties made by the Acquired Business in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that you have (or your applicable affiliate has) the right (determined
without regard to any notice requirement) to terminate your (or your
affiliate’s) obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement as a result of a breach of such representations (the
“Acquisition Agreement Representations”) and (y) the Specified Representations
(as defined below) and (ii) the terms of the Credit Documentation (as defined in
Exhibit B) shall be in a form such that they do not impair the availability of
the Incremental Term Loan B Credit Facility on the Closing Date if the Funding
Conditions are satisfied (it being understood that (I) to the extent a security
interest in any Collateral that is being acquired as part of the Acquisition
(including the creation or perfection of any security interest that is being
acquired as part of the Acquisition) referred to in the Term Sheet may not be
perfected by (A) the filing of a UCC or Personal Property Security Act (or
equivalent statute in the applicable Canadian provinces) financing statement, or
(B) taking delivery and possession of a stock certificate of each Borrower and
each direct and indirect holding company thereof (other than the Parent and the
Company), as well as each material direct or indirect wholly-owned domestic or
Canadian restricted subsidiary of the Lux Borrower (provided that such
certificates of the Target and its material wholly-owned domestic restricted
subsidiaries will be required to be delivered on the Closing Date only to the
extent received from Target after your use of commercially reasonable efforts to
do so) or (C) the filing of a short-form security agreement with the United
States Patent and Trademark Office or the United States Copyright Office, if the
perfection of the Administrative Agent’s security interest in such Collateral
may not be accomplished prior to the Closing Date after your use of commercially
reasonable efforts to do so and without undue burden and expense, then the
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the availability of the Incremental Term Loan B Credit
Facility on the Closing Date but, instead, may be accomplished within 60 days
thereafter (or such longer period after the Closing Date reasonably acceptable
to Citi) and (II) nothing in preceding clause (ii) shall be construed to limit
the applicability of the individual Funding Conditions expressly set forth
herein). For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrowers set forth in the Term Sheet
relating to legal existence, corporate power and authority of the Borrowers
relating to the entering into and performance of the Credit Documentation, the
due authorization, execution and delivery by the Borrowers and validity and
enforceability of the Credit Documentation against the Borrowers, no conflicts
with or violations of organizational documents of the Borrowers, the Existing
Credit Agreement or the indentures governing the Company’s existing senior
notes, use of proceeds in compliance with margin regulations, the Investment
Company Act of 1940, as amended, solvency of the Borrowers, the Company, the
Target and their respective subsidiaries on a consolidated basis as of the
Closing Date (after giving pro forma effect to the Transaction), PATRIOT Act,
use of proceeds in compliance with FCPA laws and OFAC/anti-terrorism laws (to
the extent applicable) and, subject to subclause (I) of the last parenthetical
appearing in the preceding sentence (and subject to permitted liens), the
creation, validity, perfection and priority of the security



-9-





--------------------------------------------------------------------------------

Exhibit 10.205

interests granted in the proposed Collateral. The provisions of this paragraph
are referred to as the “Funds Certain Provisions”.
6.     Fees.
As consideration for each Initial Lender’s commitment hereunder, and the
agreement of each Agent to perform the services described herein, you agree to
pay (or cause to be paid) to each Agent the fees to which such Agent is entitled
set forth in this Commitment Letter and in the fee letter dated the date hereof
and delivered herewith with respect to the Incremental Term Loan B Credit
Facility or any agency fee letters related to the Incremental Term Loan B Credit
Facility (collectively, the “Fee Letter”).
7.     Expenses; Indemnification.
To induce the Agents to issue this Commitment Letter and to proceed with the
Credit Documentation, you hereby agree that all reasonable and documented
out-of-pocket fees and expenses (including, without limitation, in connection
with the Incremental Term Loan B Credit Facility (which in the case of legal
fees and expenses shall be limited to the reasonable fees and expenses of (x)
the primary counsel acting for the Agents, which shall be Latham & Watkins LLP,
(y) one local counsel for each relevant jurisdiction as may be necessary or
advisable in the sole judgment of the Lead Arrangers and (z) in the case of an
actual conflict of interest, where the Indemnified Person affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, another firm of counsel for such affected Indemnified Person) of the
Agents and their affiliates arising in connection with the Incremental Term Loan
B Credit Facility and the preparation, negotiation, execution, delivery and
enforcement of this Commitment Letter, the Fee Letter and the Credit
Documentation (including in connection with our due diligence and syndication
efforts) shall be for your account (and that you shall from time to time upon
request from such Agent, reimburse such Agent and its respective affiliates for
all such reasonable and documented out-of-pocket fees and expenses paid or
incurred by them), whether or not the Transaction is consummated or the
Incremental Term Loan B Credit Facility are made available or the Credit
Documentation is executed.
You further agree to indemnify and hold harmless each Agent and each other agent
or co-agent (if any) designated by the Lead Arrangers with respect to the
Incremental Term Loan B Credit Facility (each, a “Co-Agent”), each Initial
Lender, each Lender which is a Co-Agent or an affiliate thereof (each, a
“Co-Agent Lender”) and all of their respective affiliates and each director,
officer, employee, representative and advisor of the foregoing (each, an
“Indemnified Person”) from and against any and all actions, suits, proceedings
(including any investigations or inquiries), claims, losses, damages,
liabilities or expenses of any kind or nature whatsoever which may be incurred
by or asserted against or involve any Agent, any Co-Agent, any Initial Lender,
any Co-Agent Lender or any other such Indemnified Person as a result of or
arising out of or in any way related to or resulting from the Transaction, this
Commitment Letter or the Fee Letter and, upon demand, to pay and reimburse each
Agent, each Co-Agent, each Initial Lender, each Co-Agent Lender and each other
Indemnified Person for any reasonable legal expenses of one firm of counsel for
all such Indemnified Persons, taken as a whole (and, in the case of an actual
conflict of interest, where the Indemnified Person affected by such conflict
informs the Company of such conflict and thereafter



-10-





--------------------------------------------------------------------------------

Exhibit 10.205

retains its own counsel, of another firm of counsel for such affected
Indemnified Person) and, if necessary, of a single local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all such Indemnified Persons, taken as a whole or
other reasonable and documented out-of-pocket expenses paid or incurred in
connection with investigating, defending or preparing to defend any such action,
suit, proceeding (including any inquiry or investigation) or claim (whether or
not any Agent, any Co-Agent, any Initial Lender, any Co-Agent Lender or any
other such Indemnified Person is a party to any action or proceeding out of
which any such expenses arise or such matter is initiated by a third party or by
you or any of your affiliates); provided, however, that you shall not have to
indemnify any Indemnified Person against any loss, claim, damage, expense or
liability to the extent same resulted from (x) the gross negligence or willful
misconduct of such Indemnified Person (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) a material breach in
bad faith by the relevant Indemnified Person (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) of the express
contractual obligations of such Indemnified Person under this Commitment Letter
pursuant to a claim made by you or (z) any disputes among the Indemnified
Parties (other than disputes brought against them in their capacities as
Co-Agents) and not arising from any act or omission by the Company or any of its
affiliates.
No Agent nor any other Indemnified Person shall be responsible or liable to you
or any other person or entity for (i) any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) or (ii) any indirect, special, exemplary,
incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) which may be alleged as a
result of this Commitment Letter, the Fee Letter or the Transaction even if
advised of the possibility thereof, in each case other than as a result of such
person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable decision.
You agree that, without each Agent’s prior written consent (such consent not to
be unreasonably withheld or delayed, it being understood that it would be
reasonable to withhold consent if such settlement, compromise or consent does
not fulfill the criteria set forth in this sentence), the Company will not
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification could
be sought under the indemnification provision of this Commitment Letter (whether
or not any Agent or any other Indemnified Person is an actual or potential party
to such claim, action or proceeding), unless such settlement, compromise or
consent includes an unconditional release of each Indemnified Person from all
liability arising out of such claim, action or proceeding and does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any Indemnified Person.
In addition, the Company agrees to indemnify the Indemnified Persons against any
loss incurred by any Indemnified Person as a result of any judgment or order
being given or made for any amount due hereunder and such judgment or order
being expressed and paid in a currency (the “Judgment Currency”) other than
United States dollars and as a result of any variation as between (i) the rate
of exchange at which the United States dollar amount is converted into the



-11-





--------------------------------------------------------------------------------

Exhibit 10.205

Judgment Currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which such Indemnified Person is able to purchase United States
dollars with the amount of the Judgment Currency actually received by such
Indemnified Person. The foregoing indemnity shall constitute a separate and
independent obligation of the Company and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.
The indemnification and contribution provisions contained in this Commitment
Letter are in addition to any liability which the Company may otherwise have to
an Indemnified Person. Solely for purposes of enforcing the provisions of this
Section 7, the Company hereby consents to personal jurisdiction, service of
process and venue in any court in which any claim or proceeding that is subject
to this Section 7 is brought against any Agent.
8.     Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.
Each Agent reserves the right to employ the services of its affiliates and
branches in providing services contemplated by this Commitment Letter and to
allocate, in whole or in part, to its affiliates certain fees payable to such
Agent in such manner as such Agent and its affiliates may agree in their sole
discretion. You acknowledge that (i) each Agent may share with any of its
affiliates and its and their respective directors, officers, employees,
representatives, agents and advisors (including, without limitation, attorneys,
accountants, consultants, bankers and financial advisors) (collectively,
“Related Persons”) and such affiliates and Related Persons may share with such
Agent, any information related to the Transaction, the Parent, the Borrowers,
the Company and the Target (and its and their respective subsidiaries and
affiliates) or any of the matters contemplated hereby and (ii) each Agent and
its affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you, the Target or your or its affiliates may have conflicting interests
regarding the transactions described herein or otherwise. No Agent will,
however, furnish confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or its other relationships
with you to Disqualified Institutions or other companies (other than your
affiliates). You also acknowledge that no Agent has any obligation to use in
connection with the Transaction, this Commitment Letter, the Fee Letter or to
furnish to you, confidential information obtained by it from other companies.
You acknowledge that you have been advised of the role of Citi and/or its
affiliates as financial advisors to you in connection with the Transaction and
that, in such capacity, Citi are not advising you to enter this Commitment
Letter or the Fee Letter or advising you with respect to any financing
contemplated herein and therein. You acknowledge and agree that you (together
with your legal and other advisors) are independently evaluating this Commitment
Letter, the Fee Letter and any provision of financing contemplated herein and
therein and are fully aware of any conflicts of interest which may exist as a
result of Citi’s engagement hereunder and the engagement of Citi or any of its
affiliates as financial advisor to you. You acknowledge and agree to such
retentions, and further agree not to assert any claim you might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of Citi or any of its affiliates as
financial advisor to you in



-12-





--------------------------------------------------------------------------------

Exhibit 10.205

connection with the Transaction and, on the other hand, Citi’s engagement
hereunder or any arrangement, underwriting or provision by it of any financing
in connection with the Transaction.
You further acknowledge and agree that (i) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of the Transaction, this Commitment Letter or the Fee Letter, irrespective of
whether we or our affiliates have advised or are advising you on other matters,
(ii) we, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on our part in respect of the transactions
contemplated by this Commitment Letter, (iii) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter and the Fee Letter, (iv)
you have been advised that we and our affiliates are engaged in a broad range of
transactions that may involve interests that differ from your interests and that
we and our affiliates have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (v) you waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty in respect of the transactions contemplated by this Commitment
Letter and agree that we and our affiliates shall have no liability (whether
direct or indirect) to you in respect of such a fiduciary duty claim or to any
person asserting such a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors. Additionally, you
acknowledge and agree that no Agent nor any affiliate thereof has, except as
expressly contemplated in the preceding paragraph, advised or is advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction in connection with the Transaction, this Commitment Letter and the
Fee Letter. You shall consult with your own advisors concerning such matters and
shall be responsible for making your own independent investigation and appraisal
of the transactions contemplated by this Commitment Letter, and no Agent nor any
affiliate thereof shall have any responsibility or liability to you with respect
thereto. Accordingly, it is specifically understood that you will base your
decisions regarding whether and how to pursue the Transaction or any portion
thereof based on the advice of your legal, tax and other business advisors and
such other factors that you consider appropriate. Each Agent is serving as an
independent contractor hereunder, and in connection with the Transaction, in
respect of its services hereunder and in such connection and not as a fiduciary
or trustee of any party. The Company further acknowledges and agrees that any
review by the Agents of the Company, the Acquired Business, the Incremental Term
Loan B Credit Facility, and other matters relating thereto will be performed
solely for the benefit of the Agents and shall not be on behalf of the Company
or any other person.
You further acknowledge that each of the Agents is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, each of the Agents and their affiliates may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, you, the
Acquired Business and your and their respective subsidiaries and other companies
with which you, the Acquired Business or your subsidiaries may have commercial
or other relationships. With



-13-





--------------------------------------------------------------------------------

Exhibit 10.205

respect to any securities and/or financial instruments so held by any of the
Agents or any of their affiliates or any of their customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.
Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, the Acquired Business or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter or engage in commodities trading with any thereof.
9.     Confidentiality.
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your officers, directors, affiliates, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis, (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review or (c) if the Agents
consent in writing to such proposed disclosure (such consent not to be
unreasonably withheld); provided that (i) you may disclose this Commitment
Letter and the contents hereof (but you may not disclose the Fee Letter or the
contents thereof) to the Acquired Business, its affiliates and their respective
officers, directors, employees, attorneys, accountants and advisors, in each
case who are directly involved in the consideration of this matter and on a
confidential and need-to-know basis (provided that you also may disclose the Fee
Letter (including the “market flex” thereof) (subject to redactions satisfactory
to the Agents) to such persons), (ii) you may disclose this Commitment Letter
and the contents hereof (but you may not disclose the Fee Letter or the contents
thereof) in any filing with the SEC in connection with the Transaction, (iii)
you may disclose the Term Sheet and the other exhibits and annexes to the
Commitment Letter, and the contents thereof, to any rating agencies in
connection with obtaining ratings for the Lux Borrower and the Incremental Term
Loan B Credit Facility and (iv) you may disclose the aggregate fee amounts
contained in the Fee Letter as part of a generic disclosure of aggregate sources
and uses related to fee amounts applicable to the Transaction to the extent
customary or required in offering and marketing materials for the Incremental
Term Loan B Credit Facility or in any public release or filing relating to the
Transaction.
The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services which are the subject of this Commitment
Letter (and any other engagement letter between you and such persons) and shall
treat confidentially all such information; provided that nothing herein shall
prevent the Agents from disclosing any such information (a) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case the Agents, to the extent permitted by
law, agree to inform you promptly thereof), (b) upon the request or demand of
any regulatory authority or self-regulatory body having jurisdiction or
oversight over the Agents



-14-





--------------------------------------------------------------------------------

Exhibit 10.205

or any of their respective affiliates, their business or operations, (c) to the
extent that such information becomes publicly available other than by reason of
improper disclosure by the Agents or any of their affiliates, (d) to the extent
that such information is received by the Agents from a third party that is not
to their knowledge subject to confidentiality obligations to you or the Acquired
Business, (e) to the extent that such information is independently developed by
the Agents, (f) to the Agents’ respective affiliates and their respective
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information, (g) to potential
Lenders, participants or assignees or any potential counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers, the
Company, the Acquired Business or any of their respective affiliates or any of
their respective obligations, in each case who are instructed that they shall be
bound by the terms of this paragraph (or language substantially similar to this
paragraph), (h) for purposes of establishing a “due diligence” defense or (i) to
enforce their respective rights hereunder or under the Fee Letter. The Agents’
obligations under this paragraph shall automatically terminate and be superseded
by the confidentiality provisions in the Credit Documentation upon the execution
and delivery of the Credit Documentation and initial funding thereunder or shall
expire on the date occurring 18 months after the date hereof, whichever occurs
earlier.
10.    Assignments; Etc.
This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Lead Arranger (and any attempted assignment without such
consent shall be null and void), are intended to be solely for the benefit of
the parties hereto and thereto (and Indemnified Persons), are not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and thereto (and Indemnified Persons) and may not be
relied upon by any person or entity other than you. Each Agent may assign its
commitment hereunder to one or more prospective Lenders; provided that, (a) no
Initial Lender shall be relieved or novated from its obligations hereunder
(including its obligation to fund the Incremental Term Loan B Credit Facility on
the Closing Date) in connection with any syndication, assignment or
participation of the Incremental Term Loan B Credit Facility (including its
commitments in respect thereof) until after the initial funding of the
Incremental Term Loan B Credit Facility; provided, that this clause shall not
apply to any assignment of commitments in respect of the Incremental Term Loan B
Credit Facility by Goldman Sachs Bank USA to Goldman Sachs Lending Partners LLC,
(b) no assignment or novation shall become effective with respect to all or any
portion of an Initial Lender’s commitments in respect of the Incremental Term
Loan B Credit Facility until the initial funding of the Incremental Term Loan B
Credit Facility on the Closing Date; provided, that this clause shall not apply
to any assignment of commitments in respect of the Incremental Term Loan B
Credit Facility by Goldman Sachs Bank USA to Goldman Sachs Lending Partners LLC,
(c) unless you agree in writing, each Initial Lender shall retain exclusive
control over all rights and obligations with respect to its commitments in
respect of the Incremental Term Loan B Credit Facility, including all rights
with respect to consents, modifications, supplements and amendments, until the
initial funding of the Incremental Term Loan B Credit Facility has occurred and
(d) no assignments shall be made to any Disqualified Institution. Any and all
obligations of, and services to be provided by an Agent hereunder (including,
without limitation, the commitment of such Agent) may be performed and



-15-





--------------------------------------------------------------------------------

Exhibit 10.205

any and all rights of the Agents hereunder may be exercised by or through any of
their respective affiliates or branches; provided that with respect to the
commitments, any assignments thereof to an affiliate (other than any assignment
of commitments in respect of the Incremental Term Loan B Credit Facility by
Goldman Sachs Bank USA to Goldman Sachs Lending Partners LLC) will not relieve
the Agents from any of their obligations hereunder unless and until such
affiliate shall have funded the portion of the commitment so assigned.
11.    Amendments; Governing Law; Etc.
This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Notwithstanding anything to the contrary set forth
herein, each Agent may, in consultation with you, place customary advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
Closing Date in the form of a “tombstone” or otherwise describing the names of
the Borrowers, the Company, the Acquired Business and their respective
affiliates (or any of them), and the amount, type and closing date of the
transactions contemplated hereby, all at the expense of such Agent. This
Commitment Letter and the Fee Letter set forth the entire agreement between the
parties hereto as to the matters set forth herein and therein and supersede all
prior understandings, whether written or oral, between us with respect to the
matters herein and therein. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
provided, however, that (a) the interpretation of the definition of Target
Material Adverse Effect and whether there shall have occurred a Target Material
Adverse Effect, (b) whether the Acquisition has been consummated as contemplated
by the Acquisition Agreement and (c) the determination of whether the
representations made by or with respect to the Acquired Business or any of their
affiliates are accurate and whether as a result of any inaccuracy of any such
representations a party to the Acquisition Agreement (or its applicable
affiliates) has the right to terminate its (or their) obligations, or has the
right not to consummate the Acquisition, under the Acquisition Agreement, shall
be governed by, and construed in accordance with, the laws of the State of
Delaware without regard to the principles of conflicts of law.
12.    Jurisdiction.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any



-16-





--------------------------------------------------------------------------------

Exhibit 10.205

appellate court from any thereof, in any action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
shall be heard and determined only in such courts located within New York
County; provided that each Agent shall be entitled to assert jurisdiction over
you and your property in any court in which jurisdiction may be laid over you or
your property, (b) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Commitment
Letter, the Fee Letter or the transactions contemplated hereby or thereby in any
such New York State or Federal court, as the case may be, (c) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and (d) agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Service of any process, summons, notice or document by
registered mail or overnight courier addressed to you at the address above shall
be effective service of process against you for any suit, action or proceeding
brought in any such court.
13.    Waiver of Jury Trial.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
14.    Surviving Provisions.
The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments of the Agents hereunder and our agreements to perform
the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
confidentiality, the syndication of the Incremental Term Loan B Credit Facility
and the payment of annual agency fees to any Agent, shall automatically
terminate and be superseded by the definitive Credit Documentation relating to
the Incremental Term Loan B Credit Facility upon the initial funding thereunder
and the payment of all amounts owing at such time hereunder and under the Fee
Letter. You may terminate the Initial Lenders’ commitments with respect to the
Incremental Term Loan B Credit Facility hereunder at any time in their entirety
(but not in part), subject to the provisions of the preceding sentence, by
written notice to the Initial Lenders.
15.    PATRIOT Act Notification.
Each Agent hereby notifies the Company that each Lender subject to the USA
PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26, 2001))
(as amended from time to time, the “PATRIOT Act”) is required to obtain, verify
and record information that



-17-





--------------------------------------------------------------------------------

Exhibit 10.205

identifies the Parent, the Borrowers and any other obligor under the Incremental
Term Loan B Credit Facility and any related Credit Documentation and other
information that will allow such Lender to identify the Parent, the Borrowers
and any other obligor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act and is effective as to
each Agent and each Lender. You hereby acknowledge and agree that the Agents
shall be permitted to share any or all such information with the Lenders.
16.    Termination and Acceptance.
Each Agent’s commitments with respect to the Incremental Term Loan B Credit
Facility as set forth above, and each Agent’s agreements to perform the services
described herein, will automatically terminate (without further action or notice
and without further obligation to you) on the first to occur of (i) 11:59 p.m.,
New York City time, on April 10, 2015 (such date, the “Termination Date”);
provided, that to the extent the Outside Date (as defined in the Acquisition
Agreement as in effect on October 8, 2014) has been extended pursuant to Section
7.1(b)(i) of the Acquisition Agreement as in effect on October 8, 2014 in
accordance with the terms thereof, the Termination Date shall be extended to the
earlier to occur of (a) the date that is three months after the date referred to
in clause (i) above and (b) the Outside Date in the Acquisition Agreement as in
effect on October 8, 2014 (as extended pursuant to such Section 7.1(b)(i)),
unless on or prior to such time the Transaction has been consummated, (ii) any
time after the execution of the Acquisition Agreement and prior to the
consummation of the Transaction, the date of the termination of the Acquisition
Agreement in accordance with its terms (other than with respect to ongoing
indemnities, confidentiality provisions and similar provisions), or (iii) the
consummation of the Acquisition without the use of the Incremental Term Loan B
Credit Facility (such first date to occur, the “Expiration Date”).
Each of the parties hereto agrees that (i) this Commitment Letter, if accepted
by you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Credit Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the funding of the Incremental Term Loan B Credit Facility is
subject to the Funding Conditions and (ii) the Fee Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)).
If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on October 31, 2014. The commitments of
each Initial Lender hereunder, and the Agents’ agreements to perform the
services described herein, will expire automatically (and without further action
or notice and without further obligation to you) at such time in the event that
we have not received such executed counterparts in accordance with the
immediately preceding sentence.



-18-





--------------------------------------------------------------------------------

Exhibit 10.205

This Commitment Letter supersedes the Original Commitment Letter in full and,
upon execution of this Commitment Letter, the Original Commitment Letter will no
longer have any force or effect.
[Remainder of this page intentionally left blank]





-19-





--------------------------------------------------------------------------------

Exhibit 10.205



We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,
CITIGROUP GLOBAL MARKETS INC.

By:
/s/ Stuart G. Dickson
 
Name: Stuart G. Dickson
 
Title: Managing Director



BARCLAYS BANK PLC

By:
/s/ John Skrobe
 
Name: John Skrobe
 
Title: Managing Director



CREDIT SUISSE SECURITIES (USA) LLC

By:
/s/ Alexander Lanuza
 
Name: Alexander Lanuza
 
Title: Authorized Signatory



CREDIT SUISE AG, CAYMAN ISLANDS BRANCH

By:
/s/ Christopher Day
 
Name: Christopher Day
 
Title: Authorized Signatory

By:
/s/ Remy Riester
 
Name: Remy Riester
 
Title: Authorized Signatory


Signature Page to Amended and Restated Project Avalon Commitment Letter (2014)



--------------------------------------------------------------------------------

Exhibit 10.205

TD SECURITIES (USA) LLC

By:
/s/ Linda Lavin
 
Name: Linda Lavin
 
Title: Managing Director



TORONTO DOMINION (TEXAS) LLC

By:
/s/ Robyn Zeller
 
Name: Robyn Zeller
 
Title: Vice President



SUMITOMO MITSUI BANKING CORPORATION

By:
/s/ Shuji Yabe
 
Name: Shuji Yabe
 
Title: Managing Director



ROYAL BANK OF CANADA

By:
/s/ James S. Wolfe
 
Name: James S. Wolfe
 
Title: Manging Director
                   Head of Global Leveraged Finance



FIFTH THIRD BANK

By:
/s/ Derek D. Brust
 
Name: Derek D. Brust
 
Title: Managing Director


Signature Page to Amended and Restated Project Avalon Commitment Letter (2014)



--------------------------------------------------------------------------------

Exhibit 10.205

GOLDMAN SACHS BANK USA

By:
/s/ Robert Ehudin
 
Name: Robert Ehudin
 
Title: Authorized Signatory










Signature Page to Amended and Restated Project Avalon Commitment Letter (2014)



--------------------------------------------------------------------------------

Exhibit 10.205

Accepted and agreed to as of
the date first above written:
ENDO LIMITED
By:
/s/ Orla Dunlea
 
Name: Orla Dunlea
Title: Director






Signature Page to Amended and Restated Project Avalon Commitment Letter (2014)



--------------------------------------------------------------------------------

Exhibit 10.205

EXHIBIT A


Project Avalon
Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the commitment letter to which this Exhibit A
is attached. In the case of any such capitalized term that is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit A shall be determined by reference to the context in which it is used.
Endo U.S. Inc., an indirect wholly-owned subsidiary of Endo Limited (the
“Company”) intends to acquire, for consideration consisting of (x) shares of
common stock of the Parent and (y) up to $845 million in cash (subject to
adjustment as provided in the Acquisition Agreement), all of the capital stock
of a company identified to us and code-named “Avalon” (“Target” and, together
with its subsidiaries, the “Acquired Business”), by means of a transaction
pursuant to which it would cause a newly formed entity, Avalon Merger Sub Inc.,
to merge with and into Target, with Target as the surviving entity, which
acquisition shall result in Target becoming an indirect, wholly-owned subsidiary
of the Parent (the “Acquisition”).
The sources of cash funds needed to effect the Acquisition and to pay all fees
and expenses incurred in connection with the Transaction (as defined below) (the
“Transaction Costs”) shall be provided through:
(i)    available cash on hand of the Parent and the Target; and
(ii)    third-party debt financing consisting of a senior secured incremental
term loan B credit facility to be established under the Existing Credit
Agreement (as defined in Exhibit B) and made available to the Borrowers (as
defined in Exhibit B) (the “Incremental Term Loan B Credit Facility”) in an
aggregate principal amount equal to $1.5 billion; provided, that at the
Company’s option, in lieu of a portion of the Incremental Term Loan B Credit
Facility, the Company may, prior to the commencement of the Bank Marketing
Period, elect to issue unsecured senior notes (the “Senior Notes”) in a public
offering or in a Rule 144A or other private placement (in each case with
customary registration rights) (such election, the “Senior Notes Election”);
provided, further, that (a) the Commitment in respect of the Incremental Term
Loan B Credit Facility shall be reduced on a dollar-for-dollar basis by the
aggregate principal amount of such Senior Notes actually issued in lieu of a
portion thereof and (b) the Company shall have notified the Lead Arrangers in
writing of such election (and the aggregate principal amount of the Senior Notes
to be so issued) no later than the commencement of the Bank Marketing Period.
The date on which the Acquisition is consummated and the initial borrowings are
made under the Incremental Term Loan B Credit Facility is referred to herein as
the “Closing Date”. The transactions described in this Exhibit A, including the
Acquisition, the arrangement, and the funding and subsequent syndication of the
Incremental Term Loan B Credit Facility, are collectively referred to herein as
the “Transaction”.






A-1

--------------------------------------------------------------------------------

Exhibit 10.205

EXHIBIT B
Project Avalon
$1.5 billion Incremental Term Loan B Credit Facility
Summary of Principal Terms and Conditions


Parent:
Endo International, an Irish public company (the “Parent”).
Borrowers:
(A) Endo Luxembourg Finance Company I S.A.R.L., a société à responsabilité
limitée (private limited liability company) incorporated under the laws of Grand
Duchy of Luxembourg (“Luxembourg”), as a wholly-owned indirect subsidiary of the
Parent (the “Lux Borrower”) and (B) Endo LLC, a limited liability company
organized under the laws of Delaware as a wholly-owned direct subsidiary of the
Lux Borrower (the “U.S. Co-Borrower”), on a joint and several basis (the
“Borrowers”).
Administrative Agent:
Same as the Existing Credit Agreement.
Lead Arrangers and
Book-Running Managers:
Citi, RBC and GS will act as exclusive lead arrangers and book-running managers
for the Incremental Term Loan B Credit Facility (as defined below), and will
perform the duties customarily associated with such roles (each a “Lead Bank
Arranger” and, collectively, the “Lead Bank Arrangers”).
Incremental Term Loan B Credit Facility:
1. Amount: Incremental term loan “B” facility in an aggregate principal amount
of $1.5 billion (the “Incremental Term Loan B Credit Facility”) (provided that
such amount shall be reduced on a dollar-for-dollar basis by the aggregate
principal amount of such Senior Notes actually issued in lieu of a portion
thereof pursuant to the Senior Notes Election), which Incremental Term Loan B
Credit Facility shall consist of Incremental Term Loan B Commitments (as defined
in the Credit Agreement, dated as of February 28, 2014, among, inter alia, the
Borrowers, the lenders from time to time party thereto and Deutsche Bank AG New
York Branch, as administrative agent (the “Existing Credit Agreement”))
established under and in accordance with Section 2.20 of the Existing Credit
Agreement.
2. Currency: U.S. dollars.
 
3. Use of Proceeds: The loans made pursuant to the Incremental Term Loan B
Credit Facility (the “B Term Loans”) may only be incurred on the Closing Date
and the proceeds thereof shall be utilized, together with the proceeds of the
Senior Notes, if any, solely (i) to finance, in part, the Acquisition and to pay
the Transaction Costs and (ii) to the extent any portion of the Incremental Term
Loan B Credit Facility remains available following application of proceeds
pursuant to preceding clause (i), for general corporate purposes.




B-1

--------------------------------------------------------------------------------

Exhibit 10.205

 
4. Maturity: Same as maturity date applicable to the term loans already
outstanding under the Existing Credit Agreement on the date hereof (the “B Term
Loan Maturity Date”).
5. Amortization: Same as the Existing Credit Agreement.
6. Availability: B Term Loans may only be incurred on the Closing Date. No
amount of B Term Loans once repaid may be reborrowed.
7. Issuance Price: 99.5%; provided that the discount to par reflected in the
issuance price of B Term Loans may, at the election of the Lead Bank Arrangers,
be taken in the form of an upfront fee paid on the Closing Date. All
calculations of interest in respect of the B Term Loans will be calculated on
the basis of their full stated principal amount.
Guaranties and Security:
Same as the Existing Credit Agreement. “Guaranties”, “Guarantors” and
“Collateral” shall be as defined in the Existing Credit Agreement and include
the equity and assets of the Company and its subsidiaries (including, for the
avoidance of doubt, the Target and its material subsidiaries) required to be
Collateral under the Existing Credit Agreement, with the Company and its
subsidiaries (including, for the avoidance of doubt, the Target and its material
subsidiaries) required to become Guarantors.
Documentation:
The definitive documentation governing the Incremental Term Loan B Credit
Facility (the “Credit Documentation”) will be the Existing Credit Agreement and
the Incremental Amendment (as defined in the Existing Credit Agreement) (the
“Documentation Principles”). Notwithstanding the foregoing, the Credit
Documentation will be subject only to the Funding Conditions.
Voluntary
Prepayments:


Same as the Existing Credit Agreement; provided, that soft call protection
consistent with the Existing Credit Agreement shall be applicable for six months
from the Closing Date.
Mandatory
Repayments
and Commitment
Reductions:


Same as the Existing Credit Agreement.






B-2

--------------------------------------------------------------------------------

Exhibit 10.205

Interest
Rates:
At the Borrowers’ option, (1) Loans may be maintained from time to time as (x)
Base Rate Loans, which shall bear interest at the Base Rate (or, if greater at
any time, the Base Rate Floor (as defined below)) in effect from time to time
plus the Applicable Margin (as defined below) or (y) LIBOR Loans, which shall
bear interest at LIBOR (adjusted for statutory reserve requirements) as
determined by the Administrative Agent for the respective interest period (or,
if greater at any time, the LIBOR Floor (as defined below)), plus the Applicable
Margin.
“Applicable Margin” shall mean a percentage per annum equal to, in the case of
(A) Base Rate Loans, 2.25%, and (B) LIBOR Loans, 3.25%.
“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
publicly announces from time to time as its prime lending rate in effect at its
principal office in New York City, as in effect from time to time, (y) 1/2 of 1%
in excess of the overnight federal funds rate, and (z) LIBOR for an interest
period of one month plus 1.00%.
“Base Rate Floor” shall mean 1.75% per annum.
“LIBOR Floor” shall mean 0.75% per annum.
Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Loans under the Incremental Term Loan B Credit
Facility, 12 months, shall be available in the case of LIBOR Loans.
Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed).
Default Interest:
Same as the Existing Credit Agreement.
Yield Protection:
Same as the Existing Credit Agreement.
Agent/
Lender Fees:
The Lead Bank Arrangers and the Lenders shall receive such fees as have been
separately agreed upon.
Conditions
Precedent:
Those conditions precedent set forth herein, in Section 5 of the Commitment
Letter and on Exhibit C to the Commitment Letter.


Representations
and Warranties:


Same as the Existing Credit Agreement.




B-3

--------------------------------------------------------------------------------

Exhibit 10.205

Affirmative, Negative
and Financial
Covenants:


Same as the Existing Credit Agreement.
Unrestricted
Subsidiaries:


Same as the Existing Credit Agreement.
Events of Default:
Same as the Existing Credit Agreement.
Assignments and
Participations:


Same as the Existing Credit Agreement (other than Disqualified Institutions).
Waivers
and Amendments:


Same as the Existing Credit Agreement.
Defaulting Lenders:
Same as the Existing Credit Agreement.
Indemnification; Expenses:


Same as the Existing Credit Agreement.
Governing Law and Forum; Submission to Exclusive Jurisdiction:


Same as the Existing Credit Agreement (New York).
Counsel to
 
Administrative Agent
 
and Lead Bank Arrangers:
Latham & Watkins LLP.






B-4

--------------------------------------------------------------------------------

Exhibit 10.205

EXHIBIT C
Project Avalon
Conditions Precedent
Capitalized terms used in this Exhibit C but not defined herein shall have the
meanings set forth in the other Exhibits attached to the commitment letter to
which this Exhibit C is attached (the “Commitment Letter”). In the case of any
such capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit C shall be determined by reference
to the context in which it is used.
The initial borrowing under the Incremental Term Loan B Credit Facility shall be
subject solely to the conditions set forth in Section 5 of the Commitment Letter
and the following conditions precedent:
1.     The Agents’ commitments under the Incremental Term Loan B Credit Facility
will be subject to the execution and delivery by the Borrowers of definitive
Credit Documentation consistent with the terms of the Commitment Letter and the
Term Sheet, in each case prepared by counsel to the respective Agents.
2.     The definitive Agreement and Plan of Merger, dated October 8, 2014,
relating to the Acquisition (including, but not limited to, all schedules and
exhibits thereto) (collectively, as altered, amended or otherwise changed or
supplemented in accordance with the terms hereof, the “Acquisition Agreement”)
shall be in full force and effect. Substantially concurrently with the initial
funding under the Incremental Term Loan B Credit Facility and the issuance of
the Senior Notes, if any, the Acquisition shall have been consummated in
accordance with the terms and conditions of the Acquisition Agreement, and the
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any provision or condition therein waived by Parent or any of
its affiliates, and neither the Parent nor any affiliate thereof shall have
consented to any action which would require the consent of the Parent or such
affiliate under the Acquisition Agreement, if such alteration, amendment,
change, supplement, waiver or consent would be adverse to the interests of the
Lenders in any material respect, in any such case without the prior written
consent of the Lead Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that any alteration,
supplement, amendment, modification, waiver or consent that (a) decreases the
purchase price in respect of the Acquisition by 10% or more other than purchase
price adjustments pursuant to the express terms of the Acquisition Agreement
shall be deemed to be adverse to the interests of the Lenders in a material
respect, or (b) any increase in the purchase price in respect of the Acquisition
shall not be deemed to be adverse to the interests of the Lenders in any
material respect, so long as such increase is funded solely by the issuance by
the Parent of common equity.



C-1





--------------------------------------------------------------------------------

Exhibit 10.205

3.     All existing indebtedness for borrowed money of the Target and its
subsidiaries shall have been repaid in full and any liens in connection
therewith shall have been terminated other than indebtedness permitted under the
Acquisition Agreement.


4.    The Guaranties and Security Agreements required by the Term Sheet shall be
in full force and effect and, with respect to the assets of the Acquired
Business, subject to the Funds Certain Provisions, the Lenders shall have a
first priority perfected security interest in all assets of the Borrowers and
the Guarantors as, and to the extent, required by the Term Sheet.
5.     The Lenders shall have received (1) customary legal opinions from counsel
(including, without limitation, New York, Luxembourg and Irish counsel) in form,
scope and substance reasonably acceptable to the Agents, (2) a solvency
certificate from the chief financial officer of the Company in the form attached
as Annex D-I hereto, and (3) other customary closing and corporate documents,
resolutions, certificates, lien searches and borrowing notices, in each case
consistent with the Documentation Principles.
6.     The Agents shall have received (1) audited consolidated balance sheets
and related statements of income and cash flows of each of the Company and the
Target for the most recent three fiscal years ended, in each case, at least 75
days prior to the Closing Date, (2) unaudited consolidated balance sheets and
related statements of income and cash flows of each of the Company and the
Target for each fiscal quarter ended after the close of its most recent fiscal
year and at least 45 days prior to the Closing Date (other than the fiscal
quarter ended December 31, 2014) and (3) pro forma financial information
consistent with that which would customarily be included in a confidential
information memorandum for senior secured credit facilities. The Lead Arrangers
hereby acknowledge receipt of (i) the audited financial statements referred to
in clause (1) above of each of the Company and the Acquired Business as of, and
for the years ended, December 31, 2011, 2012 and 2013 and (ii) the unaudited
financial statements of each of the Company and the Acquired Business referred
to in clause (2) above as of, and for the periods ended, March 31, 2014 and June
30, 2014.
7.     The Lead Bank Arrangers shall have had a period of not less than 15
consecutive business days (the “Bank Marketing Period”) after receipt of
information customarily delivered by a borrower and necessary for the
preparation of a customary confidential information memorandum for senior
secured term loan financings (collectively, the “Required Bank Information”) (it
being understood and agreed that such information shall not include any
information customarily provided by an investment bank in the preparation of
such a confidential information memorandum) to market and syndicate the
Incremental Term Loan B Credit Facility (provided that (i) the days from and
including November 26, 2014 to and including November 28, 2014 shall not be
included in determining such 15 consecutive business day period and if such
consecutive 15 business day period has not ended prior to December 19, 2014,
then it will not commence until January 5, 2015 and (ii) the Bank Marketing
Period shall commence no later than the date that is 15 consecutive business
days (the “Marketing Commencement Date”) prior to the date that is six months





C-2

--------------------------------------------------------------------------------

Exhibit 10.205

following the date of the Original Commitment Letter; provided, further, that in
the case of this clause (ii), if the Marketing Period has not commenced by the
Marketing Commencement Date because Required Information that is Compliant (each
as defined in the Acquisition Agreement) has not been delivered by Auxilium, the
Bank Marketing Period shall not be required to commence for purposes of this
clause (ii) until such time as Required Information this is Compliant has been
delivered by Auxilium). If you shall in good faith reasonably believe that you
have delivered the Required Bank Information, you may deliver to the Lead Bank
Arrangers written notice to that effect (stating when you believe you completed
any such delivery), in which case you shall be deemed to have delivered such
Required Bank Information on the date such notice is received and the Bank
Marketing Period shall be deemed to have commenced on the date such notice is
received, unless the Lead Bank Arrangers in good faith reasonably believe that
you have not completed delivery of such Required Bank Information and, within
three business days after its receipt of such notice from you, the Lead Bank
Arrangers deliver a written notice to you to that effect (stating with
specificity what Required Information you have not delivered).
8.    To the extent invoiced at least two business days prior to the Closing
Date, all costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated by the Commitment Letter and the
Fee Letter, payable to each Agent and the Lenders shall have been paid to the
extent due on the Closing Date.
9.    The Lead Arrangers, on behalf of the Agents, shall have received a copy of
a letter appointing a process agent reasonably acceptable to the Lead Arrangers
as process agent for each of the Parent, the Company, Endo Luxembourg Holding
Company S.A.R.L., a société à responsabilité limitée (private limited liability
company) incorporated under the laws of Luxembourg as a wholly-owned indirect
subsidiary of the Company (“Lux Holdco”) and the Lux Borrower in form and
substance satisfactory to the Lead Arrangers.
10.    The Agents shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act to the extent requested in writing at least 10 days prior to the
Closing Date.
11.    The Specified Representations and the Acquisition Agreement
Representations shall be true and correct in all material respects other than
where such representations are already qualified by materiality, in which case
they shall be true and correct.





C-3

--------------------------------------------------------------------------------

Exhibit 10.205

ANNEX D-I
ENDO LIMITED
33 Fitzwilliam Square
Dublin 2 Ireland
(the “Company”)
SOLVENCY CERTIFICATE
[DATE]
This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [___] of the Credit
Agreement, dated as of _________ ___, ____, among [__________] (the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.
I, [                      ], [manager/director] of the Company (after giving
effect to the Transactions), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Company that as of the date hereof, after giving effect to the consummation of
the Transactions (including the execution and delivery of the Acquisition
Agreement and the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof):
1.    The fair value of the property and assets of the Company and its
Subsidiaries on a consolidated basis will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise.
2.    The present fair saleable value of the property and assets of the Company
and its Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured.
3.    The Company and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
4.    The Company and its Subsidiaries on a consolidated basis will not have
incurred and do not intend to incur, or believe that they will incur, any debts
and liabilities, subordinated, contingent or otherwise, including current
obligations, that they do not believe that they will be able to pay (based on
their assets and cash flow) as such debts and liabilities become due (whether at
maturity or otherwise).
5.    The Company and its Subsidiaries on a consolidated basis do not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

C-1-1



--------------------------------------------------------------------------------

Exhibit 10.205

6.    In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement, (ii) reviewed the financial statements
(including the pro forma financial statements) referred to in Section [   ] of
the Credit Agreement (the “Financial Statements”) and (iii) made such other
investigations and inquiries as the undersigned has deemed appropriate. The
undersigned is familiar with the financial performance and business of the
Company and its Subsidiaries.
7.    The Lux Borrower and the Lux Holdco are not subject to nor, as applicable,
do they meet or threaten to meet the criteria of bankruptcy (faillite),
suspension of payments (sursis de paiement), insolvency, voluntary or judicial
liquidation (liquidation volontaire ou judiciaire), composition with creditors
(concordat préventif de la faillite), controlled management (gestion contrôlée),
fraudulent conveyance (actio pauliana), general settlement with creditors,
reorganization or similar legal provisions affecting the rights of creditors
generally in Luxembourg or abroad, or any analogous procedure in any
jurisdiction, nor subject to any proceedings under the Council Regulation
1346/2000/EC of 29 May 2000 on insolvency proceedings.
8.    No corporate action, legal proceedings or other procedure or step has been
taken by the Lux Borrower or the Lux Holdco nor has been notified to either of
them in relation to bankruptcy (faillite), voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), suspension of payments (sursis de paiement),
controlled management (gestion contrôlée), fraudulent conveyance (actio
pauliana), general settlement with creditors, reorganization or similar legal
provisions affecting the rights of creditors generally in Luxembourg or abroad,
or any analogous procedure in any jurisdiction, nor subject to any proceedings
under the Council Regulation 1346/2000/EC of 29 May 2000 on insolvency
proceedings.
9.    The Lux Borrower and the Lux Holdco are not, on the date hereof and will
not, as a result of the execution of the Loan Documents to which they are a
party, respectively, be in a state of cessation of payments (cessation de
payments) and lose its respective creditworthiness (ébranlement de crédit).
10.    No application has been made by the Lux Borrower or the Lux Holdco for a
voluntary or judicial winding-up or liquidation.
11.    For purposes of this certificate, the terms below shall have the
following definitions:
(a)
“fair value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Company, each Borrower and their respective Subsidiaries taken
as a whole would change hands between a willing buyer and a willing seller,
within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.
(b)
“present fair salable value”


C-1-2





--------------------------------------------------------------------------------

Exhibit 10.205

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Company, each Borrower and their
respective Subsidiaries taken as a whole are sold with reasonable promptness in
an arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.
(c)
“stated liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company, each Borrower and their
respective Subsidiaries taken as a whole, determined in accordance with GAAP
consistently applied.
(d)
“contingent liabilities”

The estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of the Company, each Borrower and their respective
Subsidiaries taken as a whole (but exclusive of such contingent liabilities to
the extent reflected in stated liabilities), as identified and explained in
terms of their nature and estimated magnitude by responsible officers of the
Company and each Borrower.


[Remainder of Page Intentionally Left Blank]

C-1-3





--------------------------------------------------------------------------------

Exhibit 10.205



IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.
ENDO LIMITED

By:
 
Name:
 
Title:
 







